      Case 3:18-cr-01674-JLS Document 385 Filed 04/27/21 PageID.1319 Page 1 of 1




 1
 2
 3
                               UNITED STATES DISTRICT COURT
 4
                         SOUTHERN DISTRICT OF CALIFORNIA
 5
 6    UNITED STATES OF AMERICA,                  Case No.: 18CR1674-JLS
 7                Plaintiff,
 8
            v.
 9
      PAUL CRAIG (7),                            RESTITUTION ORDER
10
11                Defendant.
12
13
14         It is ordered that the defendant, Paul Craig, pay restitution in the amount of

15 $175,000 to Traumatic Servicemembers Group Life Insurance (TSGLI) through the
16 Clerk, U.S. District Court. Payment of restitution shall be forthwith.
17         It is further ordered that the Clerk of Court apply the defendant’s prejudgment
18
     payment of $175,000 to the restitution and disburse the payment to:
19
20               Traumatic Servicemembers Group Life Insurance (TSGLI)
                 Chief, Policy and Procedures
21               Insurance Service (290B)
22               Program Management Division
                 Veterans Benefits Administration, Central Office
23               5000 Wissahickon Avenue
24               Philadelphia, PA 19144
25         IT IS SO ORDERED.
     Dated: April 27, 2021
26
27
28
